Case 19-81308-CRJ13   Doc 13    Filed 05/10/19 Entered 05/10/19 14:29:07   Desc Main
                               Document     Page 1 of 8
Case 19-81308-CRJ13   Doc 13    Filed 05/10/19 Entered 05/10/19 14:29:07   Desc Main
                               Document     Page 2 of 8
Case 19-81308-CRJ13   Doc 13    Filed 05/10/19 Entered 05/10/19 14:29:07   Desc Main
                               Document     Page 3 of 8
Case 19-81308-CRJ13   Doc 13    Filed 05/10/19 Entered 05/10/19 14:29:07   Desc Main
                               Document     Page 4 of 8
Case 19-81308-CRJ13   Doc 13    Filed 05/10/19 Entered 05/10/19 14:29:07   Desc Main
                               Document     Page 5 of 8
Case 19-81308-CRJ13   Doc 13    Filed 05/10/19 Entered 05/10/19 14:29:07   Desc Main
                               Document     Page 6 of 8
Case 19-81308-CRJ13   Doc 13    Filed 05/10/19 Entered 05/10/19 14:29:07   Desc Main
                               Document     Page 7 of 8
Case 19-81308-CRJ13   Doc 13    Filed 05/10/19 Entered 05/10/19 14:29:07   Desc Main
                               Document     Page 8 of 8
